Case 5:18-cv-02271-MAA Document 30 Filed 05/05/20 Page 1 of 2 Page ID #:1164



  1
  2
  3
  4
  5
  6
                          UNITED STATES DISTRICT COURT
  7
                        CENTRAL DISTRICT OF CALIFORNIA
  8
  9   BRIAN JAMES TALLY,                      )   Case No.: 5:18-cv-02271-MAA
                                              )
 10               Plaintiff,                  )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
 11         vs.                               )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
 12   ANDREW SAUL,                            )   AND COSTS PURSUANT TO 28
      Commissioner of Social Security,        )   U.S.C. § 1920
 13                                           )
                  Defendant                   )
 14                                           )
                                              )
 15
 16         Based upon the parties’ Stipulation for the Award and Payment of Equal
 17   Access to Justice Act Fees, Costs, and Expenses:
 18         IT IS ORDERED that fees and expenses in the amount of $4,000.00 as
 19   authorized by 28 U.S.C. § 2412, and costs in the amount of $400.00 as authorized
 20   by 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
 21   DATE: 05/05/20
 22                            ___________________________________
                               THE HONORABLE MARIA A. AUDERO
 23                            UNITED STATES MAGISTRATE JUDGE
 24
 25
 26

                                              -1-
Case 5:18-cv-02271-MAA Document 30 Filed 05/05/20 Page 2 of 2 Page ID #:1165



  1   Respectfully submitted,
  2   LAW OFFICES OF LAWRENCE D. ROHLFING
  3         /s/ Monica Perales
      _________________________
  4   Monica Perales
      Attorney for plaintiff Brian James Tally
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26

                                                 -2-
